831 So.2d 1252 (2002)
STATE of Florida, Appellant,
v.
Carolyn Elaine ALEXANDER, Appellee.
No. 2D02-378.
District Court of Appeal of Florida, Second District.
December 13, 2002.
Richard E. Doran, Attorney General, Tallahassee, and Erica M. Raffel, Assistant Attorney General, Tampa, for Appellant.
J.L. "Ray" LeGrande of LeGrande & LeGrande, P.A., Fort Myers, for Appellee.
PER CURIAM.
The State appeals the dismissal of possession with intent to sell charges filed *1253 against the appellee, Carolyn Elaine Alexander. Because the trial court erred in not proceeding in accordance with the requirements of Florida Rule of Criminal Procedure 3.190, we reverse.
The State charged Alexander with two counts of possession of a controlled substance with the intent to sell. At a hearing before trial, Alexander orally moved to dismiss the charges, arguing that the State did not have sufficient evidence to prove the intent to sell. After allowing the State to proffer its evidence, the trial court granted Alexander's motion finding that the proffered evidence was insufficient to prove the intent to sell aspect of the charges.
Rule 3.190 requires that a motion to dismiss be in writing. State v. Pope, 674 So.2d 901 (Fla. 2d DCA 1996) (holding that it was error for the trial court to grant an oral motion to dismiss.) Accordingly, it was improper for the trial court to dismiss the charges against Alexander.
Reversed and remanded for further proceedings.
BLUE, C.J., and CASANUEVA and KELLY, JJ., Concur.